                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


LISA BENARON,                            3:19-cv-01653-BR

          Plaintiff,                     OPINION AND ORDER

v.

BRETT SIMIC,

          Defendant.


ROBERT PARKER
Holt Woods & Scisciani LLP
101 S.W. Main Street
Suite 1600
Portland, OR 97204
(503) 542-1200

          Attorneys for Plaintiff

LLOYD BERNSTEIN
ALEXANDER H. HILL
Bullivant Houser Bailey, PC
300 Pioneer Tower
888 S.W. Fifth Avenue
Portland, OR 97204
(503) 228-6351

          Attorneys for Defendant


1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant Brett

Simic’s Partial Motion (#3) to Dismiss for Lack of Personal

Jurisdiction.   The Court concludes the record on this Motion is

sufficiently developed, and, therefore, oral argument would not

be helpful.   For the reasons that follow, the Court DENIES

Defendant’s Motion.



                             BACKGROUND

     The following facts are taken from Plaintiff Lisa Benaron’s

First Amended Complaint and the parties’ filings related to

Defendant’s Motion to Dismiss and are taken as true unless

otherwise noted.

     In 2016 Plaintiff, a licensed physician, was a resident of

California and the medical director at Far Northern Regional

Center (FNRC) in California.   Plaintiff also worked weekend

shifts at Enloe Medical Center facilities including Enloe Prompt

Care in California.    In 2016 Plaintiff and Defendant were

friends.

     On August 11, 2016, Defendant sent Plaintiff a text with a

picture of his finger that he had injured.    Defendant asked

Plaintiff where he should go for treatment.   Plaintiff

recommended Defendant go to Enloe Medical Center’s Prompt Care




2 - OPINION AND ORDER
department.1   Two days later Defendant contacted Plaintiff and

told her that he was getting conflicting advice from medical

professionals about his injury.   The next time Plaintiff was at

Enloe Prompt Care she reviewed Defendant’s x-ray and asked a

colleague for his advice regarding proper treatment of patients

with the type of injury that Defendant had suffered.    Plaintiff

then recommended to Defendant that he go to the Orthopedic Trauma

Clinic at Enloe Medical Center.   Defendant asked Plaintiff

“several follow-up questions, which [Plaintiff] answered,

seemingly to Defendant’s satisfaction.”     First Am. Compl. at ¶ 7.

“The following day, [Defendant] followed up with Plaintiff,

asking for more support.”   Id.

     On August 16, 2016, Defendant filed a complaint with Enloe

Medical Center in which he “demanded [Plaintiff] be fired for a

HIPAA violation, on the basis that she had looked at his x-ray

without express consent.”   First Am. Compl. at ¶ 8.   Defendant’s

complaint triggered a mandatory investigation by Enloe Medical

Center and “the regulatory agency.”   Id.

     On August 18, 2016, Plaintiff told Defendant that she would

not have any further contact with him and “suggested that he seek



     1
       Although Plaintiff alleges Defendant was a resident of
Wyoming “at all relevant times,” it is unclear whether Defendant
was visiting California at the time of his injury or if he was a
resident of California in August 2016. The Court, however, need
not resolve this question in order to decide Defendant’s Motion
to Dismiss.

3 - OPINION AND ORDER
help for his mental health issues.”   First Am. Compl. at ¶ 9.

     On August 21, 2016, Defendant contacted FNRC and demanded to

speak with the Executive Director.    Defendant was transferred to

the Human Resources Department and demanded they investigate

Plaintiff for sharing patient information in 2015, a claim for

which Plaintiff alleges Defendant did not have any factual basis.

FNRC investigated Defendant’s claim and concluded Defendant’s

sole purpose for the call was to harass one of their employees.

FNRC then contacted the Chico Police Department.   Officer Cory

Barrow of the Chico Police contacted Defendant, told him that his

actions constituted harassment, and demanded Defendant “cease and

desist from contacting Plaintiff or anyone relating to

Plaintiff.”   First Am. Compl. at ¶ 10.   Defendant told Officer

Barrow that he should investigate Plaintiff for committing a hate

crime against Defendant by reporting Defendant to the police.

     On August 26, 2016, Defendant filed a complaint with the

California Medical Board against Plaintiff that “included

allegations regarding [Defendant’s] broken finger, but also

included new allegations that [Defendant] had fabricated from

stories [Plaintiff] had told him, that did not involve

[Defendant] in any way.”   First Am. Compl. at ¶ 11.   The

California Medical Board ultimately resolved the matter with a

public letter of reprimand against Plaintiff for failing to

explicitly confirm that she had Defendant’s consent before


4 - OPINION AND ORDER
looking at the x-ray report.

     “Due in part to the substantial emotional stress and lost

time and wages that [Plaintiff] suffered from [Defendant], and

the fact that [Defendant] showed no intention of ceasing his

attacks on her, [Plaintiff] ultimately decided . . . she had to

get away from [Defendant]” by moving out of California.    First

Am. Compl. at ¶ 12.   At some point Plaintiff moved to Portland,

Oregon.   After moving Plaintiff disclosed Defendant’s harassment

to the Oregon Medical Board and his complaint to the California

Medical Board.

     During the relevant period Plaintiff’s daughter, Molly

Steindorf, attended the University of Washington.

     From December 2016 through February 2017 Defendant began

repeatedly calling and emailing the University of Washington

claiming he had information “for an existing student” who was

“trying to get out of the non-residency requirement and higher

fees.”    First Am. Compl. at ¶ 14.   Defendant “falsely stated on

repeated occasions” that he was a “businessman with many

interests in the Great State of Washington” who was seeking to

“protect the integrity of [the school].    Defendant confirmed that

the student in question was Molly Steindorf.”     Id.

     Plaintiff asserts Defendant does not have any relationship

with Steindorf, that he not have any legitimate purpose for

contacting the University, and that Defendant’s sole purpose in


5 - OPINION AND ORDER
contacting the University was “to injure [Plaintiff] through

contact with her immediate family, with the intent of either

causing [Plaintiff] emotional duress, or causing [Plaintiff] to

pay more for Steindorf’s tuition, or both.”    First Am. Compl.

at ¶ 15.

     The University did not take any action in response to

Defendant’s December 2016 through February 2017 contacts other

than to warn Steindorf that Defendant might be stalking her.

     In August 2017 Defendant again repeatedly called the

University about Steindorf.   On August 9, 2017, Defendant emailed

the University demanding an update on Steindorf.

     On August 9, 2017, Defendant provided the University “with

private, confidential information about [Plaintiff] and

Steindorf, including details regarding [Plaintiff’s] personal

relationships and tax status.”    First Am. Compl. at ¶ 17.

Defendant told the University that “our tax lawyers” could not

“figure out any way in which Steindorf could qualify for resident

tuition.”   Id.   Plaintiff alleges this was “another attempt to

directly and indirectly cause [Plaintiff] emotional and financial

distress through her daughter.”    Id.   The University advised

Defendant that it would not provide him with any more feedback or

information.

     On December 11, 2017, Plaintiff began working as a doctor at

Landmark Health in Portland, Oregon.     Plaintiff, however, “did


6 - OPINION AND ORDER
not tell [Defendant] or make public knowledge where she worked.”

First Am. Compl. at ¶ 18.

     Plaintiff alleges in 2018 and 2019 Defendant “began

contacting Portland-area hospitals for the sole purpose of

tracking down” Plaintiff.   First Am. Compl. at ¶ 18.

     On March 21, 2019, Defendant called Landmark Health.     A care

coordinator confirmed Plaintiff was a doctor there.     Defendant

then asked the care coordinator to investigate Plaintiff and told

the care coordinator that “there’s a pretty serious allegation

against [Plaintiff] in the state of California, and I don’t know

if you guys are aware of that as her employer.”     Defendant stated

the allegation was “pretty serious,” that it had “potential for a

license revocation and some jail time,” and that the “Attorney

General is involved.”   First Am. Compl. at ¶ 19.   Defendant told

the care coordinator that if she “read the Attorney General’s

filing,” she would find Plaintiff “knew about that and didn’t

disclose that to you guys.”   Id.   Defendant did not provide the

care coordinator with his name and stated he was “a consumer in

the Great State of Oregon.”   Id.   Defendant then threatened to

call Landmark Health’s main headquarters, “investor relations,”

and “whoever handles the hiring.”    Id.   At that point the care

coordinator provided Defendant with contact information for

Landmark Health’s Human Resources Department.

     On March 21, 2019, Defendant called Landmark Health’s Human


7 - OPINION AND ORDER
Resources Department.   Defendant repeated many of the accusations

from the earlier call to Landmark Health and accused Landmark of

suspect business and hiring practices for allowing Plaintiff to

work there without discovering that she was under investigation

in California.    Defendant indicated Plaintiff had “got[] into

trouble with her employer in California and that was why she had

moved to Oregon and gotten a job with Landmark.”    First Am.

Compl. at ¶ 20.   When the Human Resources representative asked

who he was, Defendant replied:   “I could be an ex-spouse, her

patient, a doctor, or an attorney.”    Id.   Defendant told Landmark

that he had a meeting set up with the Attorney General in the

first week of April 2019, that he had “several meetings” in

Oregon, and that he had already “taken it up the ranks in the

state of California.”    Id.

     On June 11, 2019, Plaintiff filed an action against

Defendant in Multnomah County Circuit Court.    Plaintiff alleged

claims for intentional interference with business relations,

false light, harassment, intentional infliction of emotional

distress (IIED), and damages in the amount of $74,999.

     On July 22, 2019, Defendant filed a Motion to Dismiss

Plaintiff’s Complaint on the grounds that the Multnomah County

Circuit Court lacked personal jurisdiction over Defendant and

that Plaintiff failed to state a claim.

      On August 29, 2019, the Multnomah County Circuit Court


8 - OPINION AND ORDER
heard oral argument on Defendant’s Motion.

     On September 10, 2019, Multnomah County Circuit Court Judge

Leslie Roberts issued an Order denying Defendant’s Motion to

Dismiss.

     On October 4, 2019, Plaintiff filed a First Amended

Complaint against Defendant in Multnomah County Circuit Court

alleging claims for intentional interference with business

relations, false light, harassment, and IIED and seeking damages

in the amount of $850,000.

     On October 15, 2019, Defendant removed the matter to this

Court on the ground of diversity jurisdiction.

     On October 25, 2019, Defendant filed a Partial Motion (#3)

to Dismiss for Lack of Personal Jurisdiction.    The Court took

Defendant’s Motion under advisement on November 22, 2019.



                             STANDARDS

     When "the existence of personal jurisdiction is challenged

and the defendant appears specially to contest its presence in

the jurisdiction, the plaintiff has the burden to come forward

with some evidence to establish jurisdiction."    Dist. Council

No. 16 of Intern. Union of Painters & Allied Trades, Glaziers,

Architectural Metal & Glass Workers, Local 1621 v. B&B Glass,

Inc., 510 F.3d 851, 855 (9th Cir. 2007)(citing Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)).   "The


9 - OPINION AND ORDER
court may consider evidence presented in affidavits to assist it

in its determination and may order discovery on the

jurisdictional issues."    Doe v. Unocal Corp., 248 F.3d 915, 922

(9th Cir. 2001)(citing Data Disc, Inc. v. Sys. Tech. Assoc.,

Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)).    If the court makes a

jurisdictional decision based only on pleadings and affidavits

submitted by the parties and does not conduct an evidentiary

hearing, the plaintiff need make only a prima facie showing of

personal jurisdiction.    B&B Glass, 510 F.3d at 855 (citation

omitted).   When determining whether the plaintiff has met the

prima facie showing, the court must assume the truth of

uncontroverted allegations in the complaint.    Ochoa v. J.B.

Martin and Sons Farms, Inc., 287 F.3d 1182, 1187 (9th Cir. 2002).

     In addition, when the court rules on a defendant's motion to

dismiss for lack of personal jurisdiction without holding an

evidentiary hearing, the plaintiff's version of the facts is

taken as true unless directly contravened, and the court must

resolve factual conflicts in the parties' affidavits in the

plaintiff's favor.   Harris Rutsky & Co. Ins. Serv., Inc. v. Bell

& Clements LTD, 328 F.3d 1122, 1129 (9th Cir. 2003).



                             DISCUSSION

     Defendant moves to dismiss the portion of Plaintiff’s claims

for intentional interference with business relations and


10 - OPINION AND ORDER
defamation that are based on allegations relating to the

University of Washington on the ground that this Court does not

have personal jurisdiction over Defendant for the Washington

portion of those claims.    Plaintiff asserts this Court has both

specific and general jurisdiction.

I.   Specific Jurisdiction Standards

     “Personal jurisdiction over a nonresident defendant is

tested by a two-part analysis.    First, the exercise of

jurisdiction must satisfy the requirements of the applicable

state long-arm statute.    Second, the exercise of jurisdiction

must comport with federal due process.”     Bauman v.

DaimlerChrysler Corp., 579 F.3d 1088, 1094 (9th Cir. 2009)

(quotations omitted).    “Oregon's long-arm statute confers

jurisdiction to the outer limits of due process under the United

States Constitution.”     Pacific Reliant Indus., Inc. v. Amerika

Samoa Bank, 901 F.2d 735, 737 (9th Cir. 1990)(citation omitted).

See also J. McIntyre Machinery, Ltd. v. Nicastro, 131 S. Ct.

2780, 2800 n.8 (2011)(“State long-arm provisions allow the

exercise of jurisdiction subject only to a due process limitation

in . . . Oregon”); Or. R. Civ. P. 4L.    Oregon's long-arm statute,

therefore, is co-extensive with the limits of due process.

Gleason v. Carter, No. 3:12-CV-01265-HA, 2012 WL 4482372, at *4

n.1 (D. Or. Sept. 25, 2012).

     “The due process analysis, in turn, centers on whether [a


11 - OPINION AND ORDER
nonresident defendant] has 'certain minimum contacts' with [the

forum state], such that the exercise of jurisdiction ‘does not

offend traditional notions of fair play and substantial

justice.’”     Fiore v. Walden, 688 F.3d 558, 573 (9th Cir. 2012)

(citing Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).

     A court has specific jurisdiction over a defendant when “the

controversy [was] sufficiently related to or arose out of the

defendants' contacts with the forum.”     Omeluk v. Langsten Slip &

Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995).    The Ninth

Circuit applies the following three-part test to determine

whether a district court constitutionally may exercise specific

jurisdiction over a nonresident defendant:

             (1) The non-resident defendant must purposefully
             direct his activities . . . [to a] resident [of
             the forum state] . . . ;

             (2) the claim must be one which arises out of or
             relates to the defendant's forum-related
             activities; and

             (3) the exercise of jurisdiction must comport with
             fair play and substantial justice, i.e. it must be
             reasonable.

Freestream Aircraft (Bermuda) Ltd v. Aero Law Group, 905 F.3d

597, 603 (9th Cir. 2018)(quoting Schwarzenegger v. Fred Martin

Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)).    This “minimum

contacts test ‘ensures that a defendant will not be haled into a

jurisdiction solely as a result of random, fortuitous, or

attenuated contacts.’”     Freestream Aircraft, 905 F.3d at 603


12 - OPINION AND ORDER
(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985)).

      “If the plaintiff fails to satisfy either of [the first two]

prongs, personal jurisdiction is not established in the forum

state.   If the plaintiff succeeds in satisfying both of the first

two prongs, the burden then shifts to the defendant to ‘present a

compelling case’ that the exercise of jurisdiction would not be

reasonable.”    Schwarzenegger, 374 F.3d at 802 (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)).

           To evaluate reasonableness, we use a seven-factor
           balancing test that weighs: (1) the extent of the
           defendant’s purposeful interjection into the forum
           state’s affairs; (2) the burden on the defendant
           of defending in the forum; (3) the extent of
           conflict with the sovereignty of the defendant’s
           state; (4) the forum state’s interest in
           adjudicating the dispute; (5) the most efficient
           judicial resolution of the controversy; (6) the
           importance of the forum to the plaintiff’s
           interest in convenient and effective relief; and
           (7) the existence of an alternative forum.

Freestream Aircraft, 905 F.3d at 607 (quotation omitted).

      Because the Court concludes it has specific jurisdiction

over the claims at issue, the Court does not evaluate general

jurisdiction.

II.   Purposeful Direction

      The record does not reflect Defendant is or ever has been an

Oregon resident or that he physically entered Oregon.    Defendant

asserts he is a Wyoming resident; that Plaintiff’s allegations

regarding Defendant’s contacts with the University of Washington

13 - OPINION AND ORDER
“bear no connection to [Plaintiff’s] Oregon claims”; and,

therefore, this Court lacks personal jurisdiction over the

portion of Plaintiff’s claims for intentional interference with

business relations and defamation that are based on allegations

relating to the University of Washington.   Plaintiff, on the

other hand, asserts Defendant’s interactions with the University

of Washington were intentional conduct outside of Oregon that was

calculated to cause injury to Plaintiff in Oregon, and,

therefore, this Court has personal jurisdiction over Defendant

as to Plaintiff’s claims for intentional interference with

business relations and defamation.

     Plaintiff alleges in her claim for intentional interference

with business relations arising from Defendant’s contacts with

the University of Washington that (1) Plaintiff “had an existing

business relation, as indirect beneficiary and payor of her

daughter’s tuition, with University of Washington”; (2) Defendant

contacted the University “for the purpose of causing financial

injury against [Plaintiff] by either increasing Steindorf’s

tuition, or depriving [Plaintiff] of the value of the relation by

having Steindorf expelled or otherwise sanctioned”; (3) Defendant

misrepresented facts in his contacts with the University;

(4) Defendant’s interference was solely for the “improper purpose

of third-party harassment and to cause [Plaintiff] economic

damages and emotional distress”; and (5) Plaintiff suffered


14 - OPINION AND ORDER
damages as a result of Defendant’s contacts with the University.

In her defamation claim Plaintiff alleges Defendant “imputed

criminal conduct and moral turpitude onto [Plaintiff], accusing

[her] of defrauding a state university and avoiding taxes” in his

telephone and email contacts with the University; that Defendant

knew these accusations were false; and that Defendant made the

contacts with actual malice.

     In Calder v. Jones “the Supreme Court established the

effects test, whereby a defendant can be subject to personal

jurisdiction based on ‘intentional conduct [outside the forum]

calculated to cause injury to [a plaintiff] in [the forum].’”

Freestream Aircraft, 905 F.3d at 604 (quoting Calder, 465 U.S.

783, 791 (1984)).   The Ninth Circuit has repeatedly “reaffirmed

. . . that Calder extended the reach of personal jurisdiction to

a defendant who never physically entered the forum state.”

Freestream Aircraft, 905 F.3d at 604.   See also Haisten v. Grass

Valley Med. Reimbursement Fund, Ltd., 784 F.2d 1392, 1397 (9th

Cir. 1986)(“[T]he [Supreme] Court has allowed the exercise of

jurisdiction over a defendant whose only ‘contact’ with the forum

state is the ‘purposeful direction’ of a foreign act having

effect in the forum state.”); Schwarzenegger, 374 F.3d at 802

(courts have personal jurisdiction over a defendant who

“purposefully directed his conduct toward a forum state” when

“the defendant’s actions outside the forum state . . . are


15 - OPINION AND ORDER
directed at the forum.”).

     “Purposeful direction requires . . . the defendant . . .

have (1) committed an intentional act, (2) expressly aimed at the

forum state, (3) causing harm that the defendant knows is likely

to be suffered in the forum state.”        Morrill v. Scott Fin. Corp.,

873 F.3d 1136, 1142 (9th Cir. 2017)(quotation omitted).       “An

intentional act is one denot[ing] an external manifestation of

the actor's will.”     Id. (quotation omitted).

     The circumstances alleged by Plaintiff as to Defendant’s

contacts with the University are similar to those in Calder.          In

Calder the plaintiff, a California resident, brought an action in

California Superior Court against two Florida residents alleging

they had written and edited a libelous article about the

plaintiff that was published in the National Enquirer.       465 U.S.

at 789.   The trial court held it did not have personal

jurisdiction over the Florida defendants.       The California Court

of Appeal reversed, and the defendants appealed.       The United

States Supreme Court affirmed the California Court of Appeals and

concluded the California court had personal jurisdiction.       The

Supreme Court found the defendants’ actions “were expressly aimed

at California” even though the article at issue was circulated

nationwide.   Id.    The Court reasoned:

           The allegedly libelous story concerned the
           California activities of a California resident.
           It impugned the professionalism of an entertainer
           whose television career was centered in

16 - OPINION AND ORDER
           California. The . . . brunt of the harm, in terms
           both of respondent's emotional distress and the
           injury to her professional reputation, was
           suffered in California. . . . Jurisdiction over
           petitioners is therefore proper in California
           based on the “effects” of their Florida conduct in
           California.

Calder, 465 U.S. at 788–89.     The Court also noted the defendants

wrote and edited the article “that they knew would have a

potentially devastating impact upon respondent.     And they knew

that the brunt of that injury would be felt by respondent in

[California,] the State in which she lives and works.”      Id. at

789-90.   “An individual injured in California need not go to

Florida to seek redress from persons who, though remaining in

Florida, knowingly cause the injury in California.”      Id. at 790.

     The Ninth Circuit has also reached a similar conclusion in

several cases.   For example, in Brainerd v. Governors of the

University of Alberta the Ninth Circuit concluded an Arizona

court could exercise specific jurisdiction over Canadian

residents who, in response to telephone calls directed to them in

Canada, made statements that allegedly defamed a person they knew

resided in Arizona.    873 F.2d 1257, 1259–60 (9th Cir. 1989).   The

Ninth Circuit found the statements made by the defendants about

the plaintiff were not “untargeted negligence” but rather were

“performed for the very purpose of having their consequences felt

in the forum state.”     Id.   See also Gordy v. Daily News, L.P., 95

F.3d 829, 833 (9th Cir.1996)(holding specific jurisdiction


17 - OPINION AND ORDER
existed in light of evidence of “targeting” of the plaintiff, who

was a forum resident); Lake v. Lake, 817 F.2d 1416, 1422–23 (9th

Cir. 1987)(specific jurisdiction existed when the defendant

performed foreign acts for the purpose of having their

consequences felt in the forum state).

     Here, as in Calder and Brainerd, Defendant’s contacts with

the University were not “untargeted negligence” but rather were

“performed for the very purpose of having their consequences felt

in the forum state”; i.e., for the purpose of causing Plaintiff

financial injury by increasing Steindorf’s tuition or for the

purpose of depriving Plaintiff of the value of the relationship

with the University by having Steindorf expelled or sanctioned.

     The Court, therefore, concludes Plaintiff has satisfied the

first two prongs of the personal-jurisdiction analysis.

III. Reasonableness of the Exercise of Personal Jurisdiction

     As noted, when the plaintiff succeeds in satisfying both of

the first two prongs of the personal-jurisdiction analysis, “the

burden then shifts to the defendant to ‘present a compelling

case’ that the exercise of jurisdiction would not be reasonable.”

Schwarzenegger, 374 F.3d at 802 (quoting Burger King Corp., 471

U.S. at 476-78).

          To evaluate reasonableness, we use a seven-factor
          balancing test that weighs: (1) the extent of the
          defendant’s purposeful interjection into the forum
          state’s affairs; (2) the burden on the defendant
          of defending in the forum; (3) the extent of
          conflict with the sovereignty of the defendant’s

18 - OPINION AND ORDER
          state; (4) the forum state’s interest in
          adjudicating the dispute; (5) the most efficient
          judicial resolution of the controversy; (6) the
          importance of the forum to the plaintiff’s
          interest in convenient and effective relief; and
          (7) the existence of an alternative forum.

Freestream Aircraft, 905 F.3d at 607 (quotation omitted).

     Defendant asserts the exercise of jurisdiction would not be

reasonable because:

          [Defendant’s] Wyoming residency [is] outside of
          the 100 miles under which the district court may
          exercise subpoena powers, the University of
          Washington – where witnesses for these allegations
          would be located – is also located more than 100
          miles from the district court, placing it outside
          the boundaries of Fed. R. Civ. P. 45(c)(1). With
          no interest, connection, or residency . . . in
          Oregon. . . [Defendant] has a high burden to
          defend himself in this forum for alleged actions
          in Washington.

Def.’s Partial Mot. to Dismiss at 9.   As a resident of Wyoming,

however, Defendant is also more than 100 miles away from the

district court that contains the University of Washington (the

United States District Court for the Western District of

Washington), and, therefore, the subpoena-power factor does not

favor that forum more than the District of Oregon.   In addition,

Oregon “has a strong interest in protecting its residents from

torts that cause injury within the state, and in providing a

forum for relief.”    Brainerd v. Gov. of the Univ. of Alberta, 873

F.2d 1257, 1260 (9th Cir. 1989).

     On this record the Court concludes Defendant has not

“present[ed] a compelling case” that this Court’s exercise of

19 - OPINION AND ORDER
jurisdiction over the portion of Plaintiff’s claims relating to

Defendant’s contacts with the University of Washington would be

unreasonable.

     Accordingly, the Court concludes it has personal

jurisdiction over the portion of Plaintiff’s claims relating to

Defendant’s contacts with the University of Washington, and,

therefore, the Court denies Defendant’s Partial Motion to

Dismiss.



                           CONCLUSION

     For these reasons, the Court DENIES Defendant’s Partial

Motion (#3) to Dismiss for Lack of Personal Jurisdiction.

     IT IS SO ORDERED.

     DATED this 22nd day of January, 2020.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




20 - OPINION AND ORDER
